—Judgment, Supreme Court, New York County (James Leff, J.), rendered April 28, 1993, convicting defendant, upon his plea of guilty, of one count each of murder in the second degree and escape in the first degree, and of four counts of robbery in the first degree, and sentencing him to a term of 25 years to life to be served concurrently with a group of five sentences consisting of three concurrent terms of 8 to 24 years, consecutive to consecutive terms of 8 to 24 years and 2Vs to 7 years, unanimously affirmed.
On the existing record, which defendant has not sought to amplify by way of a CPL article 440 motion (see, People v Rivera, 71 NY2d 705), we conclude that defendant received effective assistance of counsel (People v Ford, 86 NY2d 397, 404; People v Baldi, 54 NY2d 137). Counsel negotiated a favorable plea bargain, which, although it provided for a maximum sentence on the murder conviction, also provided that defendant’s sentences for various other crimes carrying potential consecutive minimum sentences would instead run concurrently with the murder sentence. The record fails to support defendant’s surmise that his counsel failed to obtain or review a complete set of the People’s voluntary discovery materials.
We perceive no abuse of sentencing discretion.
Concur — Sullivan, J. P., Milonas, Williams, Andrias and Saxe, JJ.